Appellant complains of this charge given on request of defendant, apropos, evidently, of the fact that one of plaintiff's witnesses had, on cross-examination, confessed that he had been convicted of receiving stolen property:
"The court charges the jury that concealing stolen property, knowing the same to have been stolen, is a crime involving moral turpitude."
The charge asserts a correct principle of law and it may be conceded that it affected the credibility of the witness. Viberg v. State, 138 Ala. 100, 35 So. 53, 100 Am. St. Rep. 22. "Receiving" is not identical with "concealing," it must be conceded; but it is not perceived that consideration of the legal difference in the definitions of the two offenses could have been of any disadvantage to the plaintiff, or, for that matter, to the witness. As it was, assuming the bill of exceptions to be correct in every particular, the charge was an abstraction the error of which we can hardly allow to work a reversal.
In the next place, appellant, overlooking intermediate matter of much import, and connecting the last sentence of charge "A" directly with the first, would, in order to establish error, have the charge read as instructing the jury that a verdict for defendant should result from a disagreement of the jury. But we do not so read the charge. But if the charge in the respect under consideration was capable of the interpretation put upon it by appellant, at worst it was of misleading tendency merely and should have called for explanation. Partridge v. Forsyth,29 Ala. 200, 204; 12 Mich. Dig. p. 473.
Application overruled.
ANDERSON, C. J., and SOMERVILLE, GARDNER, and THOMAS, JJ., concur.
BOULDIN and BROWN, JJ., dissent. They are of opinion that charges 7-A and A were erroneously given.